                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                           No. 3:20-cr-00050-HZ-1

                      Plaintiff,                    OPINION & ORDER

       v.

JODY TYLER SHELTON,

                      Defendant.


HERNÁNDEZ, District Judge:

       Defendant Jody Tyler Shelton is charged with one count of Possession with Intent to

Distribute Heroin in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), one count of

Possession of a Firearm in Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C.

§ 924(c)(1)(A)(i), and one count of Felon in Possession of a Firearm in violation of 18 U.S.C.

§ 922(g)(1). Defendant moves to suppress the firearm and narcotics seized from him during a

traffic stop, as well as statements he made during his arrest. The Court denies Defendant’s

motion.



1 – OPINION & ORDER
                                          BACKGROUND1

         Shortly after 5:00 am on January 15, 2020, Salem Police Officer Justin Carney was on

patrol in the area of Silverton Road NE and Hadley Street NE, when he saw a dark-colored Jeep

Cherokee with its lights on parked facing the wrong direction at the end of the Hadley Street. As

Officer Carney drove past the Jeep, he saw that it was occupied, had no front license plate, and

had a car dealership placard where a rear license plate would normally be displayed. The Jeep

then pulled into an apartment parking lot and the driver got out and headed down the stairwell

out of sight. Officer Carney knew from prior drug investigations, surveillance operations, and a

recent complaint that known drug traffickers resided in two of the four apartment units in the

building. Officer Carney parked nearby to conduct surveillance and wait for the Jeep to leave.

         After approximately 10 minutes, the driver exited the apartment building, returned to the

Jeep, and started driving eastbound on Silverton Road. Officer Carney followed the Jeep for a

few blocks and saw it make a sharp right turn from the first lane crossing over the second lane

and into a business parking lot. Officer Carney turned on his overhead lights to conduct a traffic

stop based on the unlawful right turn.2 The driver made a sweeping left turn in the parking lot,


1
 The Court held an evidentiary hearing on Defendant’s motion to suppress on June 2, 2021.
What follows is a summary of the Court’s factual findings based on its evaluation of the
credibility of the testimony and the probative value of the evidence submitted.
2
    Or. Rev. Stat. § (“O.R.S.”) 811.355 provides:

         (1) A person commits the offense of making an improperly executed right turn if the
         person is operating a vehicle, is intending to turn the vehicle to the right and does not
         proceed as close as practicable to the right-hand curb or edge of the roadway:

                 (a) In making the approach for a right turn; and
                 (b) In making the right turn.

         (2) The offense described in this section, improperly executed right turn, is a Class B
         traffic violation.


2 – OPINION & ORDER
turned back toward the roadway, and revved his engine. Officer Carney thought the driver might

have been trying to elude him, so he turned his patrol car toward the driver’s door and turned on

his spotlight. Officer Carney recognized the driver as Defendant Jody Shelton, who he was

familiar with from previous drug investigations. The officer also saw that there was a female

passenger in the vehicle. Approximately two or three weeks before the traffic stop, a long time,

reliable informant told Officer Carney that Defendant was dealing narcotics and carried a

firearm.

       Officer Carney informed dispatch of the traffic stop and requested a backup officer due to

Defendant revving the engine and the informant’s report that Defendant was armed. Before

exiting his patrol car, Officer Carney ordered Defendant to turn off the Jeep, which he complied

with. Officer Carney approached the driver’s side window, explained the improper right turn was

the reason for the stop, and requested Defendant’s license, registration, and proof of insurance.

Defendant explained that he had made the abrupt turn because vehicle’s rear window had come

open causing the interior light to illuminate and he did not want to get into trouble. While

remaining at the driver’s side window, Officer Carney radioed dispatch to check Defendant for

outstanding warrants and driving status. Dispatch reported that Defendant was a valid driver but

was on probation for delivery of heroin.

       Defendant did not, however, produce a vehicle registration. He explained that he was not

the owner of the Jeep and that he was borrowing it from a friend. Defendant struggled to come

up with a name at first; he eventually stated that “Cory” owned the Jeep but could not remember

Cory’s last name. At Officer Carney’s suggestion, Defendant looked in the glovebox and located

a bill of sale for the Jeep in the name of Cory Crawford. Based on his experience that people

involved in drug activity often drive stolen vehicles to avoid detection, the lack of license plates




3 – OPINION & ORDER
on the Jeep, and Defendant’s inability to provide him with the full name of the Jeep’s owner,

Officer Carney suspected that the vehicle was stolen.

       Typically, Officer Carney would run a vehicle’s VIN to determine whether it was

reported stolen; however, he did not feel comfortable taking his attention away from Defendant

to locate the VIN and, for officer safety reasons, decided to wait for the backup officer to arrive

before taking further action to resolve the status of Jeep’s ownership. Similarly, Officer Carney

also did not begin to write a traffic citation for the unlawful right turn because doing so would

have required him to take his attention away from Defendant and the passenger, and he needed to

determine the vehicle’s registration information to complete the citation anyway. Due to his

safety concerns, Officer Carney remained at the driver’s side window until his cover officer

arrived.

       While waiting for backup, Officer Carney saw a bottle of alcohol in the back-passenger

seat area of the Jeep. Based on his experience, Officer Carney knew that a prohibition on

possessing or consuming alcohol is a standard probation condition for corrections clients who,

like Defendant, are on probation for drug-related offenses. When Officer Carney asked

Defendant if the terms of his probation prohibited alcohol use, Defendant stated that he was not

sure of his conditions because he had not yet met with his probation officer, and that the bottle of

alcohol was not his anyway.

       Backup arrived approximately three minutes after Officer Carney initiated the traffic

stop. Officer Carney stepped away from the driver’s window toward the rear of the Jeep to brief

the cover officer on the situation. Officer Carney explained to the other officer that he did not

believe Defendant was telling the truth about borrowing the Jeep and that he wanted to ask

Defendant to exit the vehicle so that he could question Defendant and the female passenger




4 – OPINION & ORDER
separately. While he was near the back of the Jeep, Officer Carney also noticed that, on top of

lacking front and rear license plates, the Jeep was not displaying a temporary tag in violation of

O.R.S. 803.540.

       Officer Carney then asked Defendant to exit the Jeep and walk to the rear of the vehicle.

When Defendant opened the door, Officer Carney saw a small black bag and what looked like

the handle of a large knife on the driver’s floorboard. Instead of walking to the rear of the Jeep,

Defendant made his way towards the front of the vehicle. Officer Carney instructed Defendant to

stop and redirected him towards the rear of the Jeep. He also instructed Defendant to set down

his wallet and phone. While walking toward the back of the Jeep, Defendant slowly moved his

phone and wallet from his right hand to his left hand and started to drop his right hand to his coat

pocket. As he neared the back of the Jeep, Defendant did not slow down, giving Officer Carney

the impression that Defendant was not going to stop to talk to him and was trying to create

distance between himself and the officer. Based on his observation of the knife in the car, the

informant’s tip that Defendant was carrying a firearm, and Defendant’s behavior after exiting the

vehicle, Officer Carney became concerned for his and the cover officer’s safety and grabbed

Defendant’s arm so that he could pat him down for weapons. Before doing so, Officer Carney

told Defendant that he was making him nervous and asked if he had any weapons on him.

Defendant hesitated before denying he had any weapons, which made Officer Carney even more

suspicious that Defendant might be armed.

       Officer Carney then directed Defendant to the front of the cover officer’s patrol car and

instructed Defendant to place his hands behind his back. Defendant complied. Officer Carney

first patted down the pocket that he had just observed Defendant reach towards and immediately

felt a small-frame revolver in Defendant’s pocket. Because he knew Defendant was a felon who




5 – OPINION & ORDER
could not legally possess a firearm, Officer Carney placed Defendant in handcuffs and read him

his Miranda rights. Defendant was placed under arrest about eight minutes after he was stopped.

        Before continuing the search of Defendant, Officer Carney asked him if he had anything

on him that could harm the officer. Defendant said no, but Officer Carney found an unopened

bag of hypodermic needles in his front pocket. Defendant then admitted that he had three heroin-

filled needles in his pocket, which Officer Carney recovered. Officer Carney also located several

bags containing heroin and methamphetamine in Defendant’s chest coat pocket. Officer Carney

continued to question Defendant about drug use and drug activity. Defendant made several

statements and then requested an attorney. Officer Carney’s search of the vehicle revealed

additional drug contraband, U.S. currency, and other evidentiary items.

        Defendant moves to suppress all evidence seized during the January 15, 2020 encounter,

as well as all statements he made during the stop and his arrest. Defendant argues Officer Carney

prolonged the traffic stop in violation of the Fourth Amendment by waiting for a backup officer

and by shifting the mission of the stop from issuing a traffic ticket to investigating whether

Defendant was complying with his probation terms. Def. Mot. 5, ECF 31 (“From the time of the

completion of the check for warrants, everything that Officer Carney saw or heard is beyond the

scope of the stop and is illegal.”).

                                          STANDARDS

        The Fourth Amendment of the United States Constitution protects against unreasonable

searches and seizures by the government. U.S. Const. amend. IV; Elkins v. United States, 364

U.S. 206, 213 (1960) (applying Fourth Amendment to states and state actors through Fourteenth

Amendment). A police officer “can stop and briefly detain a person for investigative purposes if

the officer has a reasonable suspicion supported by articulable facts that criminal activity ‘may




6 – OPINION & ORDER
be afoot.’” United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry v. Ohio, 392 U.S. 1, 30

(1968)). A traffic stop is a seizure under the Fourth Amendment. The “tolerable duration” of a

traffic stop “is determined by the seizure’s ‘mission’—to address the traffic violation that

warranted the stop and attend to related safety concerns.” Rodriguez v. United States, 575 U.S.

348, 354 (2015) (internal citation omitted). “Authority for the seizure thus ends when tasks tied

to the traffic violation are—or reasonably should have been—completed.” Id. Such tasks include

“checking the driver’s license, determining whether there are outstanding warrants against the

driver, and inspecting the automobile’s registration and proof of insurance,” as well as “certain

negligibly burdensome precautions” related to officer safety. Id. at 355-56.

       A police officer may conduct unrelated inquiries during a lawful traffic stop, but “he may

not do so in a way that prolongs the stop absent the reasonable suspicion ordinarily demanded to

justify detaining an individual.” Id. at 355. Put differently, “an officer may prolong a traffic stop

if the prolongation itself is supported by independent reasonable suspicion” of other criminal

offenses. United States v. Evans, 786 F.3d 779, 788 (9th Cir. 2015). “Reasonable suspicion

‘exists when an officer is aware of specific, articulable facts which, when considered with

objective and reasonable inferences, form a basis for particularized suspicion.’” Id. (quoting

United States v. Montero-Camargo, 208 F.3d 1122, 1129 (9th Cir. 2000) (en banc)) (emphasis

omitted). The officer “must be able to articulate more than an ‘inchoate and unparticularized

suspicion’ or ‘hunch’ of criminal activity.” Illinois v. Wardlow, 528 U.S. 119, 124 (2000)

(quoting Terry, 392 U.S. at 27). When reviewing an officer’s reasonable suspicion, the court

looks at the “totality of the circumstances.” United States v. Valdes-Vega, 738 F.3d 1074, 1078

(9th Cir. 2013) (citation omitted). Whether the suspicion is reasonable is an objective inquiry.

Whren v. United States, 517 U.S. 806, 813 (1996).




7 – OPINION & ORDER
                                          DISCUSSION

       Defendant first contends that Officer Carney unreasonably extended the duration of the

stop by requesting backup and waiting three minutes for his cover officer to arrive.3 The

government argues that Officer Carney’s decision to call and wait for backup was reasonable due

to officer safety concerns. The Supreme Court has recognized “that traffic stops are ‘especially

fraught with danger to police officers.’” Arizona v. Johnson, 555 U.S. 323, 330 (2009) (quoting

Michigan v. Long, 463 U.S. 1032, 1047 (1983)); see also Pennsylvania v. Mimms, 434 U.S. 106,

110 (1977) (per curiam) (recognizing “the inordinate risk confronting an officer” in a traffic

stop). Because it is “unreasonable to require that police officers take unnecessary risks in the

performance of their duties,” Terry, 392 U.S. at 23, “officers are entitled to employ reasonable

methods to protect themselves and others in potentially dangerous situations.” Allen v. City of

Los Angeles, 66 F.3d 1052, 1056 (9th Cir. 1995).

       Officer Carney called and waited for a cover officer so that he could safely carry out the

mission of the traffic stop. He recognized Defendant from previous drug investigations, and he

had recently learned from a reliable source that Defendant was dealing narcotics and carrying a

firearm. Consistent with that information, Officer Carney watched Defendant make a brief visit

to an apartment building known for drug activity. Additionally, Defendant’s conduct while being

pulled over, i.e., parking the Jeep in a way that allowed for an easy escape and revving the

engine, led Officer Carney to sensibly believe that Defendant might try to flee the scene. The

situation was also complicated by the presence of the passenger in the Jeep. Given these credible

safety concerns, the Court concludes that Officer Carney did not unreasonably extend the traffic



3
  Officer Carney credibly testified that he saw Defendant make an improper right turn in
violation of O.R.S. 811.355. The Court therefore concludes that the basis for the traffic stop was
lawful.


8 – OPINION & ORDER
stop by waiting three minutes for his backup to arrive. See, e.g., United States v. Gonzalez, No.

2:07-CR-083 RCJ-RJJ, 2008 WL 11351432, at *4 (D. Nev. Feb. 20, 2008), aff’d, 412 F. App’x

967 (9th Cir. 2011) (“The fifteen to twenty minutes that the Defendant had to wait for police

backup was not unreasonable”); United States v. Frierson, 611 F. App’x 82, 85 (3d Cir. 2015)

(finding officer who requested backup due to the defendant’s criminal history did not

unreasonably extend traffic stop by waiting twenty-six minutes for backup to arrive); United

States v. Lester, 477 F. App’x 697, 701 (11th Cir. 2012) (finding five to ten minute delay in the

investigation waiting for backup to arrive was reasonable to ensure officer safety); United States

v. Portillo-Saravia, 379 F. Supp. 3d 600, 613 (S.D. Tex. 2019) (holding “officer safety permitted

the roughly seven-minute seizure of Defendants as Officer Cruz awaited backup[.]”). As the

Supreme Court has noted, “[w]hat is at most a mere inconvenience cannot prevail when balanced

against legitimate concerns for the officer’s safety.” Mimms, 434 U.S. at 111.

       Defendant next argues that there was no need for Officer Carney to wait for backup

because he had all the information that he needed to write a citation for the moving violation and

send Defendant on his way. However, Officer Carney needed the vehicle’s registration

information to complete the citation. Without a license plate number or a vehicle registration

form, which Defendant was unable to provide, Officer Carney required the Jeep’s VIN to

conduct a database search for the registration information. But locating and writing down the

VIN would have required Officer Carney to take his attention away from Defendant and the

passenger, thereby exposing himself to potential danger. And even if Officer Carney did have

everything he needed to issue the citation, writing the ticket itself would have also required him

to take his eyes off of Defendant and the passenger. As discussed, Officer Carney’s safety

concerns were justified under the circumstances. Because Officer Carney had to wait for his




9 – OPINION & ORDER
cover officer before he could even finish addressing the improper right turn that warranted the

traffic stop, he did not exceed the tolerable duration of the stop.

       Furthermore, Officer Carney had a reasonable suspicion that Defendant was committing

criminal offenses independent of the traffic violation. Almost from the outset of the traffic stop,

Officer Carney had reason to suspect that Defendant was driving a stolen vehicle. The Jeep had

no license plates or temporary permits displayed. Defendant struggled to come up with the name

of the friend who loaned him the Jeep; when he eventually gave a name, he did not know Cory’s

last name. While Defendant produced a bill of sale for the vehicle in Cory’s name, he only found

that document after Officer Carney suggested he look in the glovebox. Thus, Officer Carney had

ample reasons to suspect that Defendant was not borrowing the Jeep from a friend. Moreover,

Officer Carney knew that Defendant had a history of drug trafficking crimes, learned from a

reliable informant that Defendant was dealing drugs, and observed Defendant make a brief visit

to an apartment building known for drug activity; all of which suggested that Defendant was

trafficking drugs. Officer Carney knew from his training and experience that drug traffickers

commonly use stolen vehicles to carry out their crimes.

       Based on the totality of the circumstances, Officer Carney had knowledge of specific,

articulable facts to support a reasonable suspicion that the Jeep was stolen. Considering the

safety concerns already discussed, Officer Carney was justified in waiting for backup so he could

separately question Defendant and the passenger about how Defendant acquired the vehicle. See

United States v. Williams, 419 F.3d 1029, 1034 (9th Cir. 2005) (recognizing the danger of

“splitting the officer’s attention between two or more individuals, and enabling the driver and/or

the passenger(s) to take advantage of a distracted officer”); Ruvalcaba v. Los Angeles, 64 F.3d

1323, 1327 (9th Cir. 1995) (noting “it may be more dangerous to have the driver outside the




10 – OPINION & ORDER
vehicle while one or more other passengers are left inside . . . making it difficult, if not

impossible, for the officer to keep a close watch on these passengers”).

        In addition, Officer Carney also reasonably suspected that Defendant was violating the

conditions of his probation. Unlike the officers in Mati and Ward, who extended the duration of

the traffic stop by asking the defendants whether they were on probation, Officer Carney learned

that Defendant was on probation from dispatch’s report on the results of Defendant’s license and

background check. United States v. Mati, 466 F. Supp. 3d 1046, 1058 (N.D. Cal. 2020); United

States v. Ward, No. 16-CR-00485-JST-1, 2017 WL 1549474, at *3 (N.D. Cal. May 1, 2017).

Officer Carney then observed a bottle of alcohol in the back seat of the Jeep. Based on his

experience, Officer Carney knew that people on probation for drug crimes, like Defendant, are

typically not allowed to possess or consume alcohol as a condition of their probation. On these

facts, the Court finds Officer Carney reasonably suspected that Defendant’s possession of an

alcohol bottle was a probation violation—an arrestable offense under Oregon law. See O.R.S.

137.545(2) (a “police officer . . . may arrest a probationer without a warrant for violating any

condition of probation[.]”). Officer Carney questioning Defendant about the potential probation

violation—which occurred during the time that Officer Carney was waiting for backup to arrive

so that he could safely complete the original mission of the traffic stop and further investigate

whether the Jeep was stolen—did not impermissibly extend the duration of the stop. See

Rodriguez, 575 U.S. at 355 (“An officer . . . may conduct certain unrelated checks during an

otherwise lawful traffic stop,” so long as the officer does not “do so in a way that prolongs the

stop[.]”).

        On the morning of the hearing, Defendant submitted several cases in support of his

suppression motion. In United States v. Jones, two officers conducted a traffic stop on the




11 – OPINION & ORDER
defendants for making an unsafe lane change. 438 F. Supp. 3d 1039, 1051 (N.D. Cal. 2020). The

court determined that the officers impermissibly prolonged the traffic stop by calling and waiting

for backup, questioning the defendants about why they were in a hotel parking lot and whether

there was any contraband in the vehicle, asking for the passenger’s identification, running “ex-

felon records checks” on the defendants, removing the driver from the car, and searching the

vehicle. Id. at 1052. The officers never mentioned the alleged traffic violation to the defendants

and instead “immediately began to question [the defendants] about matters unrelated to the

alleged traffic violation.” Id. The court also found that the officers lacked independent

reasonable suspicion to prolong the stop because: (1) the smell of unburned cannabis was not a

valid basis to believe the car contained contraband after California decriminalized the possession

of cannabis, and (2) the unsafe lane change which justified the traffic stop was not, in and of

itself, a particularized basis for believing that the defendants had engaged in other criminal

conduct. Id. at 1054, 1057.

       In United States v. Jackson, 321 F. Supp. 3d 1223, 1226 (D. Or. 2018), the officer pulled

the defendant over for speeding, and asked the defendant for his driver’s license and proof of

insurance. The officer testified that as the defendant was searching for his identification in the

center console, he saw a cylindrical object with black tape wrapped around it that the officer

believed to be a weapon. Id. The defendant told the officer that he could not locate his

identification and identified himself as “Richard Jackson.” Id. The officer had never met the

defendant before but knew the name “Richard Cody Jackson” from contacts and police briefings.

Id. The officer knew from those contacts that Richard Cody Jackson was involved in drug and

weapons trafficking. Id. at 1226-27. One minute into the stop, the officer ordered the defendant

out of the vehicle and placed him in handcuffs for failing to “carry and present” a driver’s




12 – OPINION & ORDER
license. Id. at 1227. The officer did not ask for the defendant’s date of birth, for other identifying

information, or call dispatch to ask if Richard Jackson or Richard Cody Jackson had a valid

driver’s license. Id.

        At about three minutes into the stop, the officer launched into a series of statements

telling the defendant that he knew who he was and what he did and that he had a drug dog in his

patrol car. Id. The officer asked the defendant if he had a “little dope on him” and then

questioned him for about two more minutes about drugs. Id. Five minutes into the stop, the

officer radioed for back up. Id. The officer then asked the defendant again if there was “dope” in

the car, which the defendant admitted. Around eight minutes into the stop, the officer asked the

defendant for the first time about weapons and conducted a patdown search. Id. at 1228. The

officer then searched the vehicle and found illicit drugs and contraband. Id. One minute later, the

officer radioed dispatch to run a license and criminal history check on “Richard Cody Jackson.”

Id. Dispatch reported back that the defendant had a valid driver’s license. Id.

        Judge Aiken determined that the officer impermissibly deviated from the purpose of the

stop when he asked the defendant to step out of the car. Id. at 1230. The court reasoned that the

officer’s mere recognition of the defendant’s name fell short of a reasonable suspicion to expand

the scope of the traffic stop. Id. While the officer’s observation of what he believed to be a

weapon justified ordering the defendant out of the car and performing a patdown search,

“[o]fficer safety concerns d[id] not . . . justify [the officer]’s questions about [trafficking] drugs

and guns” because “there is no officer safety justification for such questioning.” Id. at 1230-31.

The court also found unpersuasive the officer’s assertion that he needed to wait for backup

before he could safely return to his vehicle to perform the necessary database searches to verify

the defendant’s identity. Id. at 1231. The officer did not request backup when he initially




13 – OPINION & ORDER
detained the defendant and instead spent several minutes questioning the defendant about drug

activity. Id.4

        As the Court’s summary should make abundantly clear, Jones and Jackson are not on

point. Unlike the officers in those cases, Officer Carney did not abandon the mission of the

traffic stop by questioning Defendant about unrelated matters. Rather, he informed Defendant of

the reason for the stop and asked him for his driver’s license, proof of insurance, and registration

so that he could perform the usual “tasks tied to the traffic violation.” Rodriguez, 575 U.S. at

355-56. Defendant’s failure to provide a registration and difficulty remembering the name of his

supposed friend who loaned him the Jeep gave Officer Carney an independent reasonable

suspicion to expand the scope of his investigation while waiting for his cover officer to arrive.

Although Jones noted that calling and waiting for backup was one of several actions that

impermissibly prolonged the stop, there is no indication that the officers requested backup for

officer safety reasons or had any basis to suspect the defendants in that case were dangerous.

What is more, the officers in Jones were not outnumbered by the defendants, they had no prior

knowledge about the defendants, and there was no indication that the defendants might try to flee

the scene. And, unlike the officer in Jackson who, in an attempt to intimidate the defendant,

requested backup only after the defendant repeatedly refused to answer his impermissible

questions about drugs, Officer Carney immediately called for backup due to Defendant revving

the engine and after recognizing Defendant as someone he had recently been told was carrying a




4
  Defendant also submitted United States v. Cole, 994 F.3d 844 (7th Cir. 2021), in support of his
suppression motion. However, the Seventh Circuit just recently voted to rehear the appeal en
banc and vacated the panel’s opinion. See United States v. Cole, No. 20-2105, 2021 WL 2363773
(7th Cir. June 9, 2021).


14 – OPINION & ORDER
gun. Thus, Defendant’s cases do not support his contention that Officer Carney impermissibly

extended the duration or scope of the traffic stop.

       Finally, Officer Carney was justified in ordering Defendant out of the Jeep once backup

arrived. Mimms, 434 U.S. at 111; Maryland v. Wilson, 519 U.S. 408, 410 (1997) (“[A] police

officer may as a matter of course order the driver of a lawfully stopped car to exit his vehicle[.]”)

He was also justified in conducting a patdown search of Defendant. Police officers may lawfully

“frisk” or “patdown” search an individual during a traffic stop if the officer reasonably suspects

the individual is armed and dangerous. Johnson, 555 U.S. at 326-27. Along with the informant’s

tip that Defendant was carrying a firearm, Officer Carney also saw a large knife in the vehicle

when Defendant opened the door. After exiting the Jeep, Defendant failed to comply with

Officer Carney’s directions, reached for his coat pocket, acted as if he trying to create distance

between himself and the officer, and hesitated when Officer Carney asked if he had any weapons

on him. On these facts, Officer Carney’s patdown search of Defendant was based on a

reasonable suspicion that he was armed. Accordingly, the evidence will not be suppressed

because it was not seized in violation of the Fourth Amendment.

                                         CONCLUSION

       Defendant’s Motion to Suppress [30] is DENIED.

       IT IS SO ORDERED.



       DATED:_______________________.
                    June 20, 2021




                                                      ______________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge


15 – OPINION & ORDER
